FILED
                            NOT FOR PUBLICATION                             OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES O’NEIL WIGGIN,                             No. 13-36115

               Plaintiff - Appellant,            D.C. No. 2:12-cv-05046-RMP

  v.
                                                 MEMORANDUM*
R. ROBIDEAU; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Washington state prisoner James O’Neil Wiggin appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994), and may affirm on any

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ground supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534
F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Summary judgment was proper on Wiggin’s claims against all defendants

because, even assuming that Wiggin exhausted his administrative remedies,

Wiggin failed to raise a genuine dispute of material fact as to whether defendants

were involved in any search of his cell, and whether their four-day delay in

providing him legal copies and an alleged disciplinary warning would have chilled

or silenced a person of ordinary firmness from exercising their First Amendment

rights. See Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (elements of a

retaliation claim in the prison context include retaliatory motive, adverse action,

and chilling of First Amendment rights); Preschooler II v. Clark Cnty. Sch. Bd. of

Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (causation requirement under § 1983).

      We do not consider the district court’s post-judgment order denying

Wiggin’s motion for reconsideration because Wiggin did not file a new or

amended notice of appeal from that order. See Fed. R. App. P. 4(a)(4)(B)(ii).

      AFFIRMED.




                                           2                                    13-36115